DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,853,465. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the current application are anticipated by claims 1-11 of us patent no. 10,853,465.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PgPub. No. 2017/0017824 by Smith et al. (hereinafter ‘Smith’).
In regards to claim 1, Smith teaches an optical fingerprint authentication device (See Smith Figure 6, element 600) which comprises at least a light source and an image sensor and detects diffused light, wherein the light source is an organic electroluminescence panel, (See Smith Figure 6, elements 607b and 202)
wherein the organic electroluminescence panel comprises a light emitting portion region (See Smith Figure 6, element 607b) and a light-transmitting non-light emitting portion (See Smith Figure 6, element 607a), the light emitting portion region being shaped by an organic electroluminescence element, and (See Smith Figure 6, element 607b, OLED element)
wherein a fingerprint information reader having the image sensor arranged at a position adjacent to the non-light emitting portion is provided. (See Smith Figure 6, elements 230).

In regards to claim 2, Smith teaches wherein the organic electroluminescence element comprises an organic functional layer unit between a pair of electrodes facing each other, one of the electrodes being a light-transmitting electrode, and another of the electrodes being a non-light-transmitting electrode. (See Smith Figure 6, elements 607a and 607c).



In regards to claim 4, Smith teaches wherein the light-transmitting electrode comprises an oxide semiconductor or a thin film of a metal or an alloy. (See Smith paragraph [0060]).

In regards to claim 5, Smith teaches wherein the light-transmitting non-light emitting portion comprises a light-transmitting electrode. (See Smith paragraph [0060]).

In regards to claim 6, Smith teaches wherein the light-transmitting non-light emitting portion comprises the light-transmitting electrode and the organic functional layer unit. (See Smith Figure elements 607a and 607b)

In regards to claim 7, Smith teaches wherein the organic electroluminescence panel comprises: an organic electroluminescence element having a continuous structure arranged at a peripheral portion; and the light-transmitting non-light emitting portion at a center portion. (See Smith Figure 6, element 607a and Figure 7, element 607b)



In regards to claim 9, Smith teaches wherein the organic electroluminescence panel comprises: a plurality of independent organic electroluminescent elements arranged separately at a peripheral portion, and the light-transmitting non-light emitting portion at a center portion. (See Smith Figure 6, elements 607a and 607b)

In regards to claim 10, Smith teaches wherein the organic electroluminescence panel emits light which has a wavelength in a visible light region. (See Smith paragraph [0037]).

In regards to claim 11, Smith teaches wherein the organic electroluminescence panel emits light which has a wavelength in an infrared region. (See Smith paragraph [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UTPAL D SHAH/Primary Examiner, Art Unit 2665